Citation Nr: 1423639	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-34 061A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for a left knee injury, post-operative; tricompartmental severe osteoarthritis by MRI of the left knee (left knee disability).

2.  Entitlement to service connection for right ankle degenerative joint disease and osteochondral lesion; soft tissue edema, periarticular calcifications adjacent to medial malleolus, arthroplasty / fixation and calcaneal spurs by x-rays, to include as secondary to the service-connected left knee disability (right ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1963 to June 1967.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.

Pursuant to the Veteran's request, a travel board hearing before the undersigned Veteran's Law Judge (VLJ) was held in April 2011.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in September 2011.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The Veteran sought service connection for a right knee disability.  In an October 2012 rating decision, the AMC granted service connection for a right knee disability.  Therefore, the service connection matter has been resolved and is no longer before the Board.  However, according to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to the assigned rating and further action is pending at the RO. As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

The Board has not only reviewed the physical claims file but also the electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's September 2011 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The Board notes that the Veteran was recently granted service connection for a left hip disability, and that a temporary file may exist for that claim.  As the temporary file may contain medical evidence relevant to the claims on appeal, the file should be associated with the Veteran's claims folder.

The Board finds that the October 2011 VA examination reports are inadequate.  With respect to the left knee examination, the examiner only provided range of motion results for knee extension on repetitive use.  With respect to the right ankle examination, the examiner erroneously reported that the Veteran had no right ankle complaints during service when in fact he was seen in August 1966 for a right ankle injury.  Moreover, the examiner did not provide an opinion as to whether the Veteran's service-connected left knee disability caused or aggravated the Veteran's right ankle disability, as directed in the September 2011 Board remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's left knee and right ankle disabilities.  All records received should be associated with the claims file.  

Additionally, any existing temporary files should be associated with the claims folder.

2.  Request the Veteran furnish all dates and places of treatment for his left knee and right ankle.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished to the extent possible, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected left knee disability.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should opine whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should discuss whether the Veteran's knee exhibits any recurrent subluxation or lateral instability, in light of the Veteran's reports of instability in his left knee.  If subluxation or instability is found, the examiner should provide an opinion, in his or her best medical judgment, whether this subluxation and or instability is slight, moderate, or severe in degree.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and etiology of his right ankle disability.  Specifically, the examiner should opine on the following:

a)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had a right ankle injury or disease which pre-existed active service.

b)  If so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing right ankle disease or injury WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c)  If a response above is negative, is the current right ankle disability at least as likely as not (a probability of 50 percent or greater) related to active service, to include his documented in-service right ankle injury in 1966.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current right ankle disability was caused by his service-connected left knee disability, to include as a result of an altered gait.

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current right ankle disability was aggravated (i.e., worsened) beyond the natural progress by his service-connected left knee disability, to include as a result of an altered gait.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right ankle disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee disability.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinions offered should be accompanied by supporting rationales.

5.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



